iy se 7:19-cv-06760- NSRr miterndataa. 7. Fiisperintendentpf Seheols 1 of 2”

Ed Férgit Deputy Superintendent

    
     

an . Mr, Michael McLymore Asst. Superintendent, Human Resources ©
Cc. € ee Ms. Sars Feliz Asst, Superintendent, Elementary Curriculum & Instruction.
a ae a Dr. Lisamarie Spindler Asst, Superintendent, Secondary Curriculum & Instruction
Mr. Gregory Kern - Asst, Superintendent, Finance -

    
 

Mr, Chris Bayer ; Asst. Sisperintendent, Exceptional a Lear

July 22, 2019

Dr. Lisa. Buon
155 Neelytown Road.
Montgomery, NY 12549

Dear Dr. Buon,

At the regularly scheduled board meeting held on July 2, 2019, the Board of. Hévication, haying teviewed and
considered the recommendation of Dr, Roberto Padilla,. Superintendent of Schools, terminated-your —
appointment as South Middle School Principal in the Middle School Princip: ir ‘a, effective August 2,
2019 and the Board of Education returned you to a tenured Elementary Principal tenure ai ea position at

- Balmville Elementary School, effective August 3, 2019. The following excerpt will.a ear within the minutes
of the meeting: | ,

    
 

RESOLUTION # eneis

BE Ir RESOLVED, that pursuant to sections 2509, 3031 and 3019-a of the Education Law, the Board, -
having reviewed and considered the recommendation of Dr. Roberto Padilla, Superintendent of Schools,
hereby terminates.the probationary appointnient of Dr. Lisa Buon as South Middle School Principal in the
Middle School Principal tenure area, effective close of business on August 2, 2019; and

 

Please feel free to contact me with any questions or concerns you may have regarding this appointment.

Sincerely,

Michael McLyitfore
Assistant Superintendent for Human Resources

 

MM:tc

Ce: Personnel File

 

Newburgh Enlarged City School District « 124 Grand Street « Newburgh, NY 12550 = (845) 563.3400 « www.newburghschools.org

 

 

 

 

 
gilsase 7:19-cv-06760- NS Beegent.7 Fee Cee Pass 2 Of 2 wr

Mr. Michael McLymore Asst, Superintendent, Human Resources

  

Ms. Sara Feliz Asst, Superintendent, Elementary Curriculum & Instruction
Dr, Lisamarie Spindler Asst. Superintendent, Secondary Céirriculum & Instruction
BP Sahek. TMRENERR Ret tlhe Kone Mr. Gregory Kern _- Asst, Superintendent, Finance .
Niner Mr, ‘Charis Bayer Asst Superinteitdent, Exceptional Learners

 

July 22, 2019

Dr. Lisa Buon
1535 Neelytown Road
Montgomery, NY 12549

Dear Dr. Buon, —

At the regularly scheduled board meeting held on July 2, 2019, the Board of Education, having reviewed and
considered the recommendation of Dr. Roberto Padilla, Superintendent of Schools, terminated your
appointment as South Middle School Principal in the Middle School Principal tenure area, effective August 2,
2019 and the Board of Education returned you to a tenured Elementary Principal tenure area position at
Balmville Elementary School, effective August 3,2019. The following excerpt will. appear within the minutes
_.of the meeting: .

_ RESOLUTION # 070219

 

BE IT FURTHER RESOLVED, that the Board of Education hereby returns Dr, Buon to a tenured
Elementary School Principal tenure area position, and assigns Dr. Buon as Balmville Elementary School
Principal, effective August 3, 2019, at Step 14 of the Elementary Principal salary schedule. (pro-rated)

_ Please feel free to contact me with any questions or concerns you may have regarding this appointment.

Sincerely,

Michael McL-
Assistant Superintendent for Human Resources

  

MM:tec

Ce: Personne! File

 

Newburgh Enlarged City School District = 124 Grand Street « Newburgh, NY 12550 = (845) 563.3400 = Wwww.newburghschools.org

 

 

 
